

113 HR 3811 : Health Exchange Security and Transparency Act of 2014
U.S. House of Representatives
2014-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS2d SessionH. R. 3811IN THE SENATE OF THE UNITED STATESJanuary 13, 2014Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo require notification of individuals of breaches of personally identifiable information through Exchanges under the Patient Protection and Affordable Care Act.1.Short titleThis Act may be cited as the Health Exchange Security and Transparency Act of 2014.2.Notification of individuals of breaches of personally identifiable information through PPACA ExchangesNot later than two business days after the discovery of a breach of security of any system maintained by an Exchange established under section 1311 or 1321 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031, 18041) which is known to have resulted in personally identifiable information of an individual being stolen or unlawfully accessed, the Secretary of Health and Human Services shall provide notice of such breach to each such individual.Passed the House of Representatives January 10, 2014.Karen L. Haas,Clerk